993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William F. MANCHESTER, Plaintiff-Appellant,v.William PIKETT;  Fred Karp;  John W. Spurrier;  Daniel C.John, in their individual capacities while in the employmentof the United States Marshal Service for the District ofMaryland;  Daniel C. Johnson;  United States of America,Defendants-Appellees.William F. MANCHESTER, Plaintiff-Appellant,v.William PIKETT;  Fred Karp;  John W. Spurrier;  Daniel C.John, in their individual capacities while in the employmentof the United States Marshal Service for the District ofMaryland;  Daniel C. Johnson;  United States of America,Defendants-Appellees.
Nos. 91-6638, 91-6648.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 20, 1992May 17, 1993

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-2723-K)
William F. Manchester, Appellant Pro Se.
Richard Douglas Bennett, United States Attorney, David Ira Salem, Assistant United States Attorney, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
OPINION
Before WIDENER, HALL, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
William F. Manchester appeals from the district court's orders denying relief without prejudice under 42 U.S.C.s 1983 (1988) and denying his motion for reconsideration.  Our review of the record and the district court's opinion and orders discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Manchester v. Pikett, No. CA-90-2723-K (D. Md. July 11 and 22, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Manchester asserted a claim of denial of access to the courts based on the First Amendment, his claim lacks merit because he suffered no harm.   See generally White v. White, 886 F.2d 721 (4th Cir. 1989)